     Case 4:19-cv-00300-RH-MJF Document 421-2 Filed 05/26/20 Page 1 of 1




                 STANDARDS GOVERNING ELIGIBILITY TO
                   VOTE AFTER A FELONY CONVICTION

      A felony conviction in Florida for murder or a sexual offense makes a
person ineligible to vote in Florida.

      Any other felony conviction in Florida makes a person ineligible to vote in
Florida only if:
      (1) the person is in prison or jail on the offense;
      (2) the person is on parole, probation, or another form of supervision on the
          offense; or
      (3) the person owes a fine or restitution included in the judgment on the
          offense—but a fine or restitution does not make the person ineligible if
          the person is unable to pay it. Unpaid fees or costs do not make a person
          ineligible to vote.

      A felony conviction in another state makes a person ineligible to vote in
Florida only if the conviction would make the person ineligible to vote in the state
where the person was convicted.

       A person who is unsure about whether the person owes a fine or restitution
that makes the person ineligible to vote may request an advisory opinion from the
Florida Division of Elections on a form available from a Supervisor of Elections or
the Division or online at <__________>. If the Division does not provide an
advisory opinion within 21 days, there will be limits on the State’s ability to assert
that a fine or restitution makes the requesting person ineligible to vote.

      Even if a person would be ineligible to vote under the standards set out
above, the person is eligible if the person’s right to vote has been restored by the
Florida Executive Clemency Board.

       An offense on which a person was not adjudicated guilty does not make a
person ineligible to vote. A misdemeanor conviction does not make a person
ineligible to vote.
